Citation Nr: 1636471	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-01 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected lumbosacral strain.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for the residuals of in-service snake bites.

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and psychosis.

4.  Entitlement to service connection for cervical spine spondylosis, including as secondary to the service connected lumbosacral strain.

5.  Entitlement to service connection for a jaw fracture.

6.  Entitlement to service connection for a nose fracture.

7.  Entitlement to service connection for a traumatic dental condition, claimed as loss of teeth, for the purpose of receiving VA compensation.
REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to January 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim for loss of teeth has been recharacterized as a claim for a traumatic dental condition as he claims to have lost teeth due to the fracture of his jaw while boxing in service.  Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection is also considered a claim for VA outpatient dental treatment.  Effective February 29, 2012, however, the regulations provide that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) determines the veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and VHA requests that VBA make a determination on questions that include, but are not limited to the following:  whether the veteran has former Prisoner of War status; whether the veteran has a compensable or noncompensable service-connected dental condition or disability; whether the dental condition or disability is a result of combat wounds; whether the dental condition or disability is a result of service trauma; or whether the veteran is totally disabled due to a service-connected disability.  See Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012); 38 C.F.R. § 3.381(a) (2015).  In this case, the Veteran has not sought VA outpatient dental treatment.  No further action by the Board on this matter is warranted.  The matter of service connection for a traumatic dental condition for the purpose of VA monetary compensation is discussed in this decision.

The Board has also recharacterized the Veteran's claim for service connection for a psychiatric disorder.  He claimed service connection for PTSD and a VA examiner and clinical physicians have shown a diagnosis of psychosis, not otherwise specified (NOS).  Given the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Board has characterized the appeal with respect to service connection for PTSD as encompassing a claim of service connection for any acquired psychiatric disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 10 percent for the service-connected lumbosacral strain, entitlement to service connection for a cervical spine disability, including as secondary to the lumbosacral strain, and entitlement to service connection for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1979 decision denied service connection for snake bite residuals on the basis that there was no evidence of an in-service snake bite, and a June 2007 rating decision again denied the claim on the basis that no new and material evidence had been submitted.

2.  The Veteran did not perfect an appeal of either the September 1979 determination, or the June 2007 determination. 

3.  The evidence added to the record subsequent to the June 2007 rating decision is cumulative of the evidence previously of record; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for snake bite residuals.

4.  There is no credible evidence that the Veteran sustained a fractured jaw in service.

5.  There is no credible evidence that the Veteran sustained a fractured nose in service.

6.  There is no credible evidence that the Veteran lost teeth due to in-service trauma during a boxing match.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of in-service snake bites.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for a jaw fracture have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for a nose fracture have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for a traumatic dental condition for purposes of receiving VA monetary compensation have not been met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 4.150 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with all required notice related to whether new and material evidence was received to reopen the claim for service connection for residuals of in-service snake bites by letter mailed in October 2009, prior to the initial adjudication of the claim.  He was afforded all required notice related to the issues pertaining to a jaw fracture, nose fracture and loss of teeth, to include specific notice related to dental claims, in September 2009.

The record also reflects that all available pertinent treatment records have been obtained, to include the Veteran's service treatment records and post-service VA treatment records.  A January 2013 VA Social Work Outreach Note shows the Veteran is not receiving Social Security Disability benefits.  There is no indication in the claims file that records should be sought from the Social Security Administration.  The Board acknowledges that the Veteran was not afforded a VA examination in relation to the snake bite claim, but notes that VA is not required to obtain an opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).  The Board also acknowledges that the Veteran was not afforded a VA examination in response to his claims for service connection for nose fracture, jaw fracture and loss of teeth.  The Board finds, however, that an examination is not necessary to decide these claims.  As discussed in greater detail below, there is no credible evidence of record indicating that the Veteran incurred a nose fracture, jaw fracture or loss of teeth during service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide these claims, and no VA medical examination or opinion is warranted.  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate these claims.  The Board is also unaware of any such evidence.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, the Board will address the merits of the claims. 




II.  New and Material Evidence

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Facts and Analysis

The Veteran is seeking to reopen the claim for service connection for residuals of in-service snake bites.  The Veteran originally sought service connection for a right leg disability associated with in-service snake bites in March 1979, after which the RO issued a September 1979 rating decision denying the claim on the basis that there was no evidence of a snake bite in the service treatment records.  The Veteran again filed for service connection for a right leg disability associated with in-service snake bites in October 2006.  This claim was denied in June 2007 on the basis that there is no evidence of an in-service snake bite and no evidence of any current residuals of a snake bite.  The Veteran did not appeal this decision.

The Veteran again filed for service connection for a right leg disability associated with in-service snake bites in August 2009.  The RO issued the rating decision on appeal in July 2010, in which the RO bifurcated the issue as one for service connection for right leg numbness, and one for whether new and material evidence was reopened for the claim for service connection for snake bites.  The Veteran perfected an appeal as to both decisions.  In December 2012, the RO issued another rating decision awarding service connection for right leg numbness, attributing the symptom to lumbar radiculopathy associated with the service-connected lumbar spine disability.  The matter of whether new and material evidence was received to reopen the claim for snake bite residuals remains on appeal.

The evidence of record at the time of the June 2007 rating decision consisted of the Veteran's service treatment records and the available post-service VA treatment records.  The service treatment records do not show any indication of treatment related to in-service snake bites, and the post-service treatment records are without notation of treatment for residuals of a snake bite.  

The evidence received since June 2007 includes the Veteran's claim and various statements, as well as his hearing testimony, and ongoing VA treatment records.  Also received since June 2007 is a statement from the Veteran's brother received in June 2016 indicating a recollection of receiving a phone call from the Veteran while he was in service reporting a snake bite.  

The Veteran's claim, written statements and hearing testimony are duplicative of the statements made during the prior claims.  The Veteran contends he was bitten by a copper head in service, flown to an area hospital, and treated via I.V. to stop the spread of poison.  He reported hospitalization for one week.  These statements are duplicative of previous statements made during both prior claims.  Thus, the Veteran's statements cannot be considered either new, or material.

The Veteran also claims that the residual of this in-service snake bite is numbness in the right leg.  This claimed residual disability is also duplicative of the prior claims.  Moreover, VA treatment records continue to be devoid of evidence of any symptom noted to be a residual of a snake bite.  The only treatment for right leg numbness was ultimately attributed to radiculopathy associated with the Veteran's lumbar spine disability and service connection has been awarded for that.  The Veteran has not claimed any other symptom to be associated with the snake bite(s).  The evidence does not show any treatment for a residual to a snake bite.  Thus, the VA treatment records added to the claims file since June 2007 also cannot be considered new and material.

The statement from the Veteran's brother is indeed new in that it is evidence to corroborate the Veteran's report of an in-service snake bite, or at least corroborate that the Veteran reported to his family that he was bitten by a snake during service.  There remains, however, no actual evidence of the in-service snake bite, of any in-service hospitalization, or of other residual treatment in the service treatment records.  There is no indication in the record that the available service treatment records are incomplete.  Moreover, to the extent that the Board may accept the Veteran's brother's statement as corroboration of an in-service snake bite, there remains no evidence of any treatment after the Veteran's active service for any residual of a snake bite.  Thus, the brother's statement is new; however, when examined with the entirety of the record it does not raise a reasonable possibility of substantiating the claim.  In other words, VA's duty to assist in providing a VA opinion would not be triggered if this claim were reopened.  This statement is, therefore, new, but not material to the claim for service connection for residuals of a snake bite.
  
To summarize, the evidence received subsequent to the June 2007 rating decision is not new and material.  It is either duplicative or cumulative of the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, or does not raise a reasonable possibility of substantiating the claim.  There remains no evidence in the record of a current residual of an in-service snake bite.  

Accordingly, reopening of this claim is not in order.

III. Service Connection

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Facts and Analysis

The Veteran claims to have suffered a fractured jaw and fractured nose in service during a boxing match in Germany.  He reported that he boxed for one year while stationed in Germany.  He reported a fractured jaw and nose, and he claims to have had his jaw wired shut.  He claims that several teeth were removed in order to wire his jaw shut.  He claims to have been on a sixty day profile as a result, but that he was boxing again after 30 days.  See hearing transcript at pages 30 - 34.  In a September 2009 written statement, the Veteran suggested that his "jaw was broken three times while on active service from boxing" and that his mouth was wired shut for six weeks.

The Board considers potential entitlement to service connection for VA compensation purposes for the Veteran's claimed dental condition.  In this case, there are no statutory or regulatory provisions that might allow the Veteran to establish his entitlement to service connection for compensation purposes for his claimed residuals of dental trauma.  With respect to service connection for his missing teeth, the regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (in the context of service connection for treatment purposes, see 38 C.F.R. § 3.381(a)); and teeth lost as a result of loss of substance of the body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease (in the context of service connection for compensation purposes).  See 38 C.F.R. § 4.150; Simmington v. West, 11 Vet. App. 41 (1998).  In this case, the Veteran claims his teeth were removed in service after a boxing injury.  Again, he reports his jaw was fractured and wired shut and the teeth had to be removed in order for the jaw to be wired shut.  

The Board reviewed the Veteran's service personnel records, which indeed show the Veteran was stationed in Germany.  His principal duty is listed as rifleman and his military occupational specialty (MOS) was infantryman.  There is no indication in his service personnel records that he was on a profile related to a broken nose or jaw.

The Veteran's service treatment records were also reviewed.  The January 1978 enlistment examination shows he entered service in sound condition, although the Veteran did report on his enlistment Report of Medical History that he had a history of tooth and/or gum trouble.  There was, however, no indication of such listed at the time of the enlistment examination.  The Veteran's service dental records show that he indeed had various teeth missing and partials were provided during service, however, there is no indication at all that this is due to any traumatic injury.  Rather, there are several indications of the Veteran being referred to disease control appointments for care.  There is no evidence of trauma and no indication of his jaw being wired shut within the dental records.  Moreover, the remaining service treatment records do not show any treatment related to a broken nose, a broken jaw, teeth being removed, or a jaw being wired shut.  The December 1978 separation examination notes no such abnormalities.  Thus, the service treatment records and service dental records do not show any in-service incurrence of the disabilities claimed.

Unfortunately, the Board cannot find the Veteran's account of fracturing his jaw and nose and having teeth removed while having his jaw wired shut, all due to a boxing injury, credible.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  In this case, the Veteran's statements related to a boxing injury are inconsistent with the entirety of the service treatment, service dental and service personnel records.  The evidence contemporaneous to service shows that when the Veteran presented for dental examinations, no loss of teeth due to trauma was documented; and when the Veteran presented for other care during service, no fractured nose or jaw was documented.  The Board finds that the service records are more probative in regard to depicting the Veteran's condition at that time due to their proximity to service and they constitute official federal records.  

In sum, the Board finds that the Veteran does not have a compensable dental disorder.  There is no competent and credible evidence that the Veteran has any current dental disorder for which compensation is payable, as there is no evidence that the claimed loss of teeth is due to any in-service trauma.  See 38 C.F.R. § 4.150.  Under these circumstances, the Board must deny the claim for service connection for a dental disorder for VA compensation purposes.  Moreover, the Board finds that the preponderance of the evidence establishes that the claimed in-service nose fracture and jaw fracture during a boxing match did not occur.  Accordingly, service connection for the nose fracture and jaw fracture is also not warranted.  38 C.F.R. § 3.303.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claims, so that doctrine is not applicable to these claims.  


ORDER

New and material evidence not having been received, reopening of the claim of entitlement to service connection for the residuals of in-service snake bites is denied.

Service connection for a jaw fracture is denied.

Service connection for a nose fracture is denied.

Service connection for a traumatic dental condition for purposes of receiving VA monetary compensation is denied.




REMAND

The Board finds that additional evidentiary development is required prior to adjudication of the remaining issues on appeal.

Lumbar Spine

The Veteran is seeking an increase in his rating for the service-connected lumbosacral strain.  He is presently rated as 10 percent disabled under Diagnostic Code 5237.  At the time of his March 2016 hearing, the Veteran reported currently managing his back pain with muscle relaxers and that he cannot sit for long or walk for long.  See hearing transcript at pages 6 - 8.  He also reported being in the emergency room the day prior to the hearing due to pain, albeit pain in the cervical spine and shoulder.  Id. at page 10.

A review of the claims file reveals that the most recent VA examination for the Veteran's lumbar spine disability was in April 2010, more than six years ago.  At this time, he reported daily, constant pain, and being able to walk more than 1/4 mile, but less than one mile with a normal gait.  The Veteran's March 2016 hearing testimony suggests pain to the level of emergency room treatment, as well as limitations on sitting and walking.  This testimony is indicative of a possible worsening of the lumbar spine disability in the six years that has passed since the last examination.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).   Because the April 2010 VA examination findings appear to not be representative of the current severity of the lumbar spine disability on appeal, the claim must be remanded as a new VA examination is warranted.

Also, in a recent decision, Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are not necessary, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The April 2010 examiner in this case did not conduct Correia compliant testing.  A remand is, therefore, required in order to obtain an adequate examination and opinion under the current law.  

Furthermore, the most recent VA outpatient treatment records within the claims file are dated in January 2013.  Again, at the hearing the Veteran reported emergency room treatment the day prior to the March 2016 hearing.  Thus, on remand, the RO should obtain and associate with the record all updated VA treatment records related to the claimed disabilities.  38 C.F.R. § 3.159(c)(2) (2015).

Cervical Spine

The Veteran claims service connection is warranted for a cervical spine disability, which is shown in the record to be diagnosed as cervical spondylosis.  At the time of his March 2016 hearing, the Veteran reported that he was airborne in service and was in a jumping accident.  See hearing transcript at page 25.  He also reported a belief that his cervical spine was injured at the time of the jeep accident that caused his service-connected lumbar spine disability.  Id.  In September 2009, the Veteran submitted a written statement claiming that his neck condition "has resulted from [his] back."  Thus, he has claimed that service connection is warranted for a current cervical spine disability on both a direct (38 C.F.R. § 3.303) and a secondary (38 C.F.R. § 3.310) basis.  

The Veteran was afforded a VA spine examination in April 2010.  The examiner confirmed the existence of moderate cervical spondylosis, as noted in the x-ray report to be most significant at the C3-C4 level where there is a central disc protrusion flattening the cord anteriorly.  The examiner was then asked to determine whether the Veteran's neck condition is due to or a result of military service.  The examiner, however, was not asked to opine as to whether the Veteran's service connected lumbar spine disability caused or aggravated his cervical spine disability.  An opinion as the claim for service connection on a secondary basis is needed to decide this claim.  Thus, remand of this appeal is also necessary.

Psychiatric Disorder

The Veteran claims to have PTSD due to various in-service stressors.  In August 2009, the Veteran reported his belief that he has PTSD secondary to personal trauma experienced by being bitten by snakes in service, as well as due to the in-service jeep accident that left him with a permanent service-connected disability.  In September 2009, the Veteran reported another stressor incident.  He reported that on July 1, 1977, during training in Fort Benning, Georgia, they were on the firing range "when one of the trainees turned on the entire unit and opened fire."  The Veteran reported that this person shot a couple other trainees and one of the staff before he was shot and killed by one of the officers.  See September 2009 Statement in Support of Claim for Service Connection for PTSD.  He also reported that another soldier, K.B., who was from the Veteran's hometown, was "meeting German girls and had started pimping them out to other solders. Then one day while off duty some German guys caught him and drowned him in a pool."  The Veteran reported that he was called to identify the body and was required to notify the soldier's mother what had happened when she flew to Germany to escort the body home.  Id.; see also November 2009 statement.  In February 2010, the Veteran submitted a statement suggesting his "PTSD is due to traumatic experiences during combat on active service in Vietnam."  In August 2010, the Veteran claimed his PTSD is due to being "forced to box for the unit in Germany and was injured several times, twice severely, breaking [his] jaw."  On his VA Form 9, the Veteran claimed his PTSD as due to the in-service accident, as well as "watching my friend [K.B.] drown."

As discussed in the decision above, the Veteran's claim related to boxing in service and suffering a broken jaw lacks credibility.  Further, the Veteran's service treatment records confirm that he was stationed in Germany, but there is no indication in the record that the Veteran was either stationed in Vietnam, or engaged in combat.  Thus, the Board does not find a need to verify his stressors related to boxing or Vietnam service.  However, there is no indication in the record that the RO attempted to corroborate his claimed stressors related to a trainee shooting at Fort Benning, Georgia, on July 1, 1977, or related to the drowning of K.B. in Germany.  On remand, the RO should attempt to verify these two asserted in-service stressors.

The Board notes that the in-service accident referenced by the Veteran is indeed confirmed in the service treatment records and established by the award of service connection for the lumbar spine disability.  The service treatment records also show that the Veteran struck his head and was unconscious for a short period of time during this accident.  See September 1978 service treatment records, including emergency room treatment and follow-up care.  On VA examination in April 2010, the Veteran was diagnosed as having psychotic disorder, NOS, but not PTSD.  However, the VA examiner did not provide an opinion as to the etiology of the psychosis that was diagnosed, to include whether the psychosis could have its onset as a result of the in-service accident, to include the head trauma experienced therein.  On remand, the Veteran should be afforded a new VA examination to assess the nature and etiology of any psychiatric disorder present.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain relevant and ongoing VA treatment records related to treatment of the Veteran's lumbar spine disability, cervical spine disability and psychiatric disorder from January 2013 to the present.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is complete to the extent possible, the Veteran should be afforded a VA spine examination in order to determine both the current severity of his service-connected lumbosacral strain, as well as to provide an opinion as to secondary service connection for the cervical spine claim.  All pertinent evidence should be made available to and reviewed by the examiner.  

As to lumbar spine, the examiner must make all findings relative to rating the Veteran's lumbar spine disability.  This includes joint testing for pain on both active and passive motion, in weight bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's disability on his occupational functioning and daily activities.  The RO or Appeals Management Center (AMC) should ensure that the examiner provides all information required for rating purposes.

As to the cervical spine, the examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's cervical spondylosis was caused by his service-connected lumbosacral strain?
b) Is it at least as likely as not that the Veteran's cervical spondylosis was aggravated (permanently worsened beyond the normal progression) by his service-connected lumbosacral strain?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

In forming his or her opinions, the examiner is asked to consider the Veteran's lay statements regarding the progression of the cervical spine symptoms.  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3.  The RO/AMC should attempt to verify the Veteran's claimed in-service stressors (shooting at training in Fort Benning, Georgia, on July 1, 1977 and drowning of K.B. in Germany (see September 2009 Statement in Support of Claim for Service Connection for PTSD and November 2009 statement)) through the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate source(s), following the procedures set forth in 38 C.F.R. § 3.159.  Any information obtained should be associated with the claims file.

4.  Once the record is complete to the extent possible, arrange for the Veteran to be afforded a VA psychiatric examination to determine the current nature and likely etiology of any current acquired psychiatric disorders, including PTSD and psychosis, NOS.  All pertinent evidence should be made available to and reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner is asked to furnish an opinion with respect to the following questions: 

(a) Whether or not the Veteran meets the diagnostic criteria for PTSD. If PTSD is diagnosed, the examiner should review the Veteran's stressors of (1) confirmed in-service jeep accident with head trauma, and the claimed (2) training shooting incident and (3) the drowning of K.B., and provide an opinion, consistent with sound medical judgment, as to whether the stressors are at least as likely as not (i.e., to a 50 percent or greater degree of probability) of sufficient severity as to reasonably result in PTSD.

(b) Whether or not the Veteran has any other psychiatric disabilities.  With respect to each such disability diagnosed, to include the psychosis already noted in the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to a 50 percent or greater probability) that the disability is the result of disease or injury incurred in service, to include the confirmed in-service jeep accident with head trauma, and the claimed training shooting incident and the drowning of K.B. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case. 

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated, and the examiner must explain why the opinion sought cannot be offered without resort to mere speculation.

5.  Review the record to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


